DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4-6, 11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0164627 A1).
As of claim 1, Oh teaches a display system 80 (wearable display system) [fig 2], comprising: a display light source 1200, 1202, 1204, 1206, 1208 (image injection devices) [fig 6] [0061]; and a pupil relay system 1178 (stacked waveguide assembly) [fig 6] [0060] positioned to relay a first pupil (plurality of lenses 1198, 1196, 1194, 1192) [fig 6] [0061] from the display light source 1200, 1202, 1204, 1206, 1208 [fig 6] to a second pupil (via outcoupling elements of waveguides 1182, 1184, 1186, 1188, 1190) [fig 6] [0066] of at an eye of a viewer 4 [fig 6], the pupil relay system comprising: a polarization sensitive optic (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6]; and a spatially varying polarizer 1004 (cholesteric liquid crystal) [fig 10] [0117] having a polarization that spatially varies as a function of position to provide polarization compensation ( a CLC layer 1008 comprising liquid crystal molecules arranged as a plurality of chiral structures 1012-1, 1012-2, . . . 1012-i, wherein each chiral structure comprises a plurality of liquid crystal molecules, where is any suitable integer greater than 2. For example, the chiral structure 1012-1 comprises a plurality of liquid crystal molecules 1012-1-1, 1012-1-2, . . . 1012-1-j that are arranged to extend in a layer normal direction, e.g., the z-direction in the illustrated embodiment, where j is any suitable integer greater than 2. The liquid crystal molecules of each chiral structure are successively rotated in a first rotation direction. In the illustrated embodiment, the liquid crystal molecules are successively rotated in a clockwise direction when viewing in a positive direction of the z-axis (i.e., the direction of the axis arrow), or the direction of propagation of the incident light beams 1016-L, 1016-R) [fig 10] [0117] for the polarization sensitive optic (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6].
Oh teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 2, Oh teaches the spatially varying polarizer 1008 [fig 10] comprises a multi-twist retarder (a CLC layer 1008 comprising liquid crystal molecules arranged as a plurality of chiral structures 1012-1, 1012-2, . . . 1012-i, wherein each chiral structure comprises a plurality of liquid crystal molecules, where is any suitable integer greater than 2. For example, the chiral structure 1012-1 comprises a plurality of liquid crystal molecules 1012-1-1, 1012-1-2, . . . 1012-1-j that are arranged to extend in a layer normal direction, e.g., the z-direction in the illustrated embodiment, where j is any suitable integer greater than 2. The liquid crystal molecules of each chiral structure are successively rotated in a first rotation direction. In the illustrated embodiment, the liquid crystal molecules are successively rotated in a clockwise direction when viewing in a positive direction of the z-axis (i.e., the direction of the axis arrow), or the direction of propagation of the incident light beams 1016-L, 1016-R) [fig 10] [0117].
As of claim 4, Oh teaches the retardation of the spatially varying polarizer 1008 [fig 10] varies as a function of a vertical dimension (a CLC layer having vertical regions with different helical pitches along a depth direction for Bragg-reflection at a plurality of off-axis incident angles and high diffraction bandwidth) [0031]. 
As of claim 5, Oh teaches the retardation of the spatially varying polarizer 1008 [fig 10] varies as a function of a field of view of the display system (a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°) [0011].
As of claim 6, Oh teaches a waveguide-based optical system (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6].

As of claim 11, Oh teaches the display system [fig 2] is a head-mounted display system 80 (wearable display system) [fig 2]
As of claim 17, Oh teaches a head-mounted display system 80 (wearable display system) [fig 2] comprising: a support structure 62 (display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60) [fig 2] [0052]; and a display system 80 [fig 2] coupled to the support structure 62 [fig 2], the display system comprising: a display light source 1200, 1202, 1204, 1206, 1208 (image injection devices) [fig 6] [0061]; and a pupil relay system 1178 (stacked waveguide assembly) [fig 6] [0060] positioned to relay a first pupil (plurality of lenses 1198, 1196, 1194, 1192) [fig 6] [0061] from the display light source 1200, 1202, 1204, 1206, 1208 [fig 6] to a second pupil (via outcoupling elements of waveguides 1182, 1184, 1186, 1188, 1190) [fig 6] [0066] of at an eye of a viewer 4 [fig 6], the pupil relay system comprising: a polarization sensitive optic (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6]; and a spatially varying polarizer 1004 (cholesteric liquid crystal) [fig 10] [0117] having a polarization that spatially varies as a function of position to provide polarization compensation ( a CLC layer 1008 comprising liquid crystal molecules arranged as a plurality of chiral structures 1012-1, 1012-2, . . . 1012-i, wherein each chiral structure comprises a plurality of liquid crystal molecules, where is any suitable integer greater than 2. For example, the chiral structure 1012-1 comprises a plurality of liquid crystal molecules 1012-1-1, 1012-1-2, . . . 1012-1-j that are arranged to extend in a layer normal direction, e.g., the z-direction in the illustrated embodiment, where j is any suitable integer greater than 2. The liquid crystal molecules of each chiral structure are successively rotated in a first rotation direction. In the illustrated embodiment, the liquid crystal molecules are successively rotated in a clockwise direction when viewing in a positive direction of the z-axis (i.e., the direction of the axis arrow), or the direction of propagation of the incident light beams 1016-L, 1016-R) [fig 10] [0117] for the polarization sensitive optic (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6].
Oh teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 18, Oh teaches the spatially varying polarizer 1008 [fig 10] comprises a multi-twist retarder (a CLC layer 1008 comprising liquid crystal molecules arranged as a plurality of chiral structures 1012-1, 1012-2, . . . 1012-i, wherein each chiral structure comprises a plurality of liquid crystal molecules, where is any suitable integer greater than 2. For example, the chiral structure 1012-1 comprises a plurality of liquid crystal molecules 1012-1-1, 1012-1-2, . . . 1012-1-j that are arranged to extend in a layer normal direction, e.g., the z-direction in the illustrated embodiment, where j is any suitable integer greater than 2. The liquid crystal molecules of each chiral structure are successively rotated in a first rotation direction. In the illustrated embodiment, the liquid crystal molecules are successively rotated in a clockwise direction when viewing in a positive direction of the z-axis (i.e., the direction of the axis arrow), or the direction of propagation of the incident light beams 1016-L, 1016-R) [fig 10] [0117].
As of claim 19, Oh teaches the retardation of the spatially varying polarizer 1008 [fig 10] varies as a function of a field of view of the display system (a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°) [0011].
As of claim 20, Oh teaches a waveguide-based optical system (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6].
Claims 7-8, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0164627 A1) in view of Nestorovic et al. (US 10,114,215 B1; Nestorovic).
As of claim 7-8, Oh teaches the invention as cited above except for the display light source comprises a laser light source, and the display system further comprises a scan mirror positioned to receive 27a light beam from the laser light source and to relay the received light toward the pupil relay system and a beam-forming optic positioned between the laser light source and the scan mirror.
Nestorovic teaches a scanning laser device [fig 3] having the display light source comprises a laser light source 302 [fig 3], and the display system further comprises a scan mirror 304 (scanner) [fig 3] (col 6, line 24) positioned to receive 27a light beam from the laser light source 302 [fig 3] and to relay the received light toward the pupil relay system 306 (relay optic) [fig 3] (col 6, line 20) and a beam-forming optic 303 (first mirror) [fig 3] positioned between the laser light source 302 [fig 3] and the scan mirror 304 (scanner) [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the display light source comprises a laser light source, and the display system further comprises a scan mirror positioned to receive 27a light beam from the laser light source and to relay the received light toward the pupil relay system and a beam-forming optic positioned between the laser light source and the scan mirror as taught by Nestorovic to the head-mounted display system as disclosed by Oh to reduce exit pupil disparity in scanning laser devices that use multiple scanning  mirrors (Nestorovic; col 1, lines 32-34).
As of claim 21, Oh teaches a head-mounted display system 80 (wearable display system) [fig 2] comprising: a support structure 62 (display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60) [fig 2] [0052]; and a display system 80 [fig 2] coupled to the support structure 62 [fig 2] and the pupil relay system comprising: a polarization sensitive optic (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6]; and a spatially varying polarizer 1004 (cholesteric liquid crystal) [fig 10] [0117] having a polarization that spatially varies as a function of position to provide polarization compensation (a CLC layer 1008 comprising liquid crystal molecules arranged as a plurality of chiral structures 1012-1, 1012-2, . . . 1012-i, wherein each chiral structure comprises a plurality of liquid crystal molecules, where is any suitable integer greater than 2. For example, the chiral structure 1012-1 comprises a plurality of liquid crystal molecules 1012-1-1, 1012-1-2, . . . 1012-1-j that are arranged to extend in a layer normal direction, e.g., the z-direction in the illustrated embodiment, where j is any suitable integer greater than 2. The liquid crystal molecules of each chiral structure are successively rotated in a first rotation direction. In the illustrated embodiment, the liquid crystal molecules are successively rotated in a clockwise direction when viewing in a positive direction of the z-axis (i.e., the direction of the axis arrow), or the direction of propagation of the incident light beams 1016-L, 1016-R) [fig 10] [0117] for the polarization sensitive optic (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6].
Oh teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Oh does not teach the display system comprising: 29a laser light source; a scan mirror positioned to receive a light beam from the laser light source; and a pupil relay system positioned to relay a first pupil received from the scan mirror to a second pupil at an eye of a viewer.
Nestorovic teaches a scanning laser device [fig 3] having a laser light source 302 [fig 3]; a scan mirror 304 (scanner) [fig 3] (col 6, line 24) positioned to receive a light beam from the laser light source 302 [fig 3]; and a pupil relay system 306 (relay optic) [fig 3] (col 6, line 20) positioned to relay a first pupil (at 303) [fig 3] received from the scan mirror 304 [fig 3] to a second pupil 310 [fig 3] at an eye of a viewer (a human eye perceives the image from the output optic 310) [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a laser light source; a scan mirror positioned to receive a light beam from the laser light source; and a pupil relay system positioned to relay a first pupil received from the scan mirror to a second pupil at an eye of a viewer as taught by Nestorovic to the head-mounted display system as disclosed by Oh to reduce exit pupil disparity in scanning laser devices that use multiple scanning  mirrors (Nestorovic; col 1, lines 32-34).
As of claim 22, Oh teaches the spatially varying polarizer 1008 [fig 10] comprises a multi-twist retarder (a CLC layer 1008 comprising liquid crystal molecules arranged as a plurality of chiral structures 1012-1, 1012-2, . . . 1012-i, wherein each chiral structure comprises a plurality of liquid crystal molecules, where is any suitable integer greater than 2. For example, the chiral structure 1012-1 comprises a plurality of liquid crystal molecules 1012-1-1, 1012-1-2, . . . 1012-1-j that are arranged to extend in a layer normal direction, e.g., the z-direction in the illustrated embodiment, where j is any suitable integer greater than 2. The liquid crystal molecules of each chiral structure are successively rotated in a first rotation direction. In the illustrated embodiment, the liquid crystal molecules are successively rotated in a clockwise direction when viewing in a positive direction of the z-axis (i.e., the direction of the axis arrow), or the direction of propagation of the incident light beams 1016-L, 1016-R) [fig 10] [0117].
As of claim 23, Oh teaches the retardation of the spatially varying polarizer 1008 [fig 10] varies as a function of a field of view of the display system (a field of view (FOV), within which a diffraction efficiency is greater than 25%, which exceeds 20°) [0011].
As of claim 24, Oh teaches a waveguide-based optical system (waveguides 1182, 1184, 1186, 1188, 1190) [fig 6].
Allowable Subject Matter
Claims 3, 9-10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Oh (US 2018/0164627 A1) teaches a wearable display system 80. The display system 80 includes a display 62, and various mechanical and electronic modules and systems to support the functioning of that display 62. The display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60. The display 62 may be considered eyewear in some embodiments. In some embodiments, a speaker 66 is coupled to the frame 64 and positioned adjacent the ear canal of the user 60 (in some embodiments, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). In some embodiments, the display system may also include one or more microphones 67 or other devices to detect sound. In some embodiments, the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands, natural language questions, etc.), and/or may allow audio communication with other persons (e.g., with other users of similar display systems. The microphone may further be configured as a peripheral sensor to continuously collect audio data (e.g., to passively collect from the user and/or environment). Such audio data may include user sounds such as heavy breathing, or environmental sounds, such as a loud bang indicative of a nearby event. The display system may also include a peripheral sensor 30a, which may be separate from the frame 64 and attached to the body of the user 60 (e.g., on the head, torso, an extremity, etc. of the user 60). The peripheral sensor 30a may be configured to acquire data characterizing the physiological state of the user 60 in some embodiments, as described further herein. For example, the sensor 30a may be an electrode. The display 62 is operatively coupled by communications link 68, such as by a wired lead or wireless connectivity, to a local data processing module 70 which may be mounted in a variety of configurations, such as fixedly attached to the frame 64, fixedly attached to a helmet or hat worn by the user, embedded in headphones, or otherwise removably attached to the user 60 (e.g., in a backpack-style configuration, in a belt-coupling style configuration). Similarly, the sensor 30a may be operatively coupled by communications link 30b, e.g., a wired lead or wireless connectivity, to the local processor and data module 70. The local processing and data module 70 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory or hard disk drives), both of which may be utilized to assist in the processing, caching, and storage of data. The data include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 64 or otherwise attached to the user 60), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, gyros, and/or other sensors disclosed herein; and/or b) acquired and/or processed using remote processing module 72 and/or remote data repository 74 (including data relating to virtual content), possibly for passage to the display 62 after such processing or retrieval. The local processing and data module 70 may be operatively coupled by communication links 76, 78, such as via a wired or wireless communication links, to the remote processing module 72 and remote data repository 74 such that these remote modules 72, 74 are operatively coupled to each other and available as resources to the local processing and data module 70. In some embodiments, the local processing and data module 70 may include one or more of the image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros. In some other embodiments, one or more of these sensors may be attached to the frame 64, or may be standalone structures that communicate with the local processing and data module 70 by wired or wireless communication pathways. Oh does not anticipate or render obvious, alone or in combination, the spatially varying polarizer provides no retardation at a first position and provides quarter-wavelength retardation at a second position. 
As of claim 9, the closest prior art Oh (US 2018/0164627 A1) teaches a wearable display system 80. The display system 80 includes a display 62, and various mechanical and electronic modules and systems to support the functioning of that display 62. The display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60. The display 62 may be considered eyewear in some embodiments. In some embodiments, a speaker 66 is coupled to the frame 64 and positioned adjacent the ear canal of the user 60 (in some embodiments, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). In some embodiments, the display system may also include one or more microphones 67 or other devices to detect sound. In some embodiments, the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands, natural language questions, etc.), and/or may allow audio communication with other persons (e.g., with other users of similar display systems. The microphone may further be configured as a peripheral sensor to continuously collect audio data (e.g., to passively collect from the user and/or environment). Such audio data may include user sounds such as heavy breathing, or environmental sounds, such as a loud bang indicative of a nearby event. The display system may also include a peripheral sensor 30a, which may be separate from the frame 64 and attached to the body of the user 60 (e.g., on the head, torso, an extremity, etc. of the user 60). The peripheral sensor 30a may be configured to acquire data characterizing the physiological state of the user 60 in some embodiments, as described further herein. For example, the sensor 30a may be an electrode. The display 62 is operatively coupled by communications link 68, such as by a wired lead or wireless connectivity, to a local data processing module 70 which may be mounted in a variety of configurations, such as fixedly attached to the frame 64, fixedly attached to a helmet or hat worn by the user, embedded in headphones, or otherwise removably attached to the user 60 (e.g., in a backpack-style configuration, in a belt-coupling style configuration). Similarly, the sensor 30a may be operatively coupled by communications link 30b, e.g., a wired lead or wireless connectivity, to the local processor and data module 70. The local processing and data module 70 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory or hard disk drives), both of which may be utilized to assist in the processing, caching, and storage of data. The data include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 64 or otherwise attached to the user 60), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, gyros, and/or other sensors disclosed herein; and/or b) acquired and/or processed using remote processing module 72 and/or remote data repository 74 (including data relating to virtual content), possibly for passage to the display 62 after such processing or retrieval. The local processing and data module 70 may be operatively coupled by communication links 76, 78, such as via a wired or wireless communication links, to the remote processing module 72 and remote data repository 74 such that these remote modules 72, 74 are operatively coupled to each other and available as resources to the local processing and data module 70. In some embodiments, the local processing and data module 70 may include one or more of the image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros. In some other embodiments, one or more of these sensors may be attached to the frame 64, or may be standalone structures that communicate with the local processing and data module 70 by wired or wireless communication pathways. Oh does not anticipate or render obvious, alone or in combination, at least a portion of the spatially varying polarizer is positioned on, adjacent to, or in the polarization sensitive optic.
As of claim 10, the closest prior art Oh (US 2018/0164627 A1) teaches a wearable display system 80. The display system 80 includes a display 62, and various mechanical and electronic modules and systems to support the functioning of that display 62. The display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60. The display 62 may be considered eyewear in some embodiments. In some embodiments, a speaker 66 is coupled to the frame 64 and positioned adjacent the ear canal of the user 60 (in some embodiments, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). In some embodiments, the display system may also include one or more microphones 67 or other devices to detect sound. In some embodiments, the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands, natural language questions, etc.), and/or may allow audio communication with other persons (e.g., with other users of similar display systems. The microphone may further be configured as a peripheral sensor to continuously collect audio data (e.g., to passively collect from the user and/or environment). Such audio data may include user sounds such as heavy breathing, or environmental sounds, such as a loud bang indicative of a nearby event. The display system may also include a peripheral sensor 30a, which may be separate from the frame 64 and attached to the body of the user 60 (e.g., on the head, torso, an extremity, etc. of the user 60). The peripheral sensor 30a may be configured to acquire data characterizing the physiological state of the user 60 in some embodiments, as described further herein. For example, the sensor 30a may be an electrode. The display 62 is operatively coupled by communications link 68, such as by a wired lead or wireless connectivity, to a local data processing module 70 which may be mounted in a variety of configurations, such as fixedly attached to the frame 64, fixedly attached to a helmet or hat worn by the user, embedded in headphones, or otherwise removably attached to the user 60 (e.g., in a backpack-style configuration, in a belt-coupling style configuration). Similarly, the sensor 30a may be operatively coupled by communications link 30b, e.g., a wired lead or wireless connectivity, to the local processor and data module 70. The local processing and data module 70 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory or hard disk drives), both of which may be utilized to assist in the processing, caching, and storage of data. The data include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 64 or otherwise attached to the user 60), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, gyros, and/or other sensors disclosed herein; and/or b) acquired and/or processed using remote processing module 72 and/or remote data repository 74 (including data relating to virtual content), possibly for passage to the display 62 after such processing or retrieval. The local processing and data module 70 may be operatively coupled by communication links 76, 78, such as via a wired or wireless communication links, to the remote processing module 72 and remote data repository 74 such that these remote modules 72, 74 are operatively coupled to each other and available as resources to the local processing and data module 70. In some embodiments, the local processing and data module 70 may include one or more of the image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros. In some other embodiments, one or more of these sensors may be attached to the frame 64, or may be standalone structures that communicate with the local processing and data module 70 by wired or wireless communication pathways. Oh does not anticipate or render obvious, alone or in combination, the polarization sensitive optic comprises a waveguide, and the spatially varying polarizer is positioned on the waveguide, inside the waveguide, or proximate a port of the waveguide. 
As of claim 12, the closest prior art Oh (US 2018/0164627 A1) teaches a wearable display system 80. The display system 80 includes a display 62, and various mechanical and electronic modules and systems to support the functioning of that display 62. The display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60. The display 62 may be considered eyewear in some embodiments. In some embodiments, a speaker 66 is coupled to the frame 64 and positioned adjacent the ear canal of the user 60 (in some embodiments, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). In some embodiments, the display system may also include one or more microphones 67 or other devices to detect sound. In some embodiments, the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands, natural language questions, etc.), and/or may allow audio communication with other persons (e.g., with other users of similar display systems. The microphone may further be configured as a peripheral sensor to continuously collect audio data (e.g., to passively collect from the user and/or environment). Such audio data may include user sounds such as heavy breathing, or environmental sounds, such as a loud bang indicative of a nearby event. The display system may also include a peripheral sensor 30a, which may be separate from the frame 64 and attached to the body of the user 60 (e.g., on the head, torso, an extremity, etc. of the user 60). The peripheral sensor 30a may be configured to acquire data characterizing the physiological state of the user 60 in some embodiments, as described further herein. For example, the sensor 30a may be an electrode. The display 62 is operatively coupled by communications link 68, such as by a wired lead or wireless connectivity, to a local data processing module 70 which may be mounted in a variety of configurations, such as fixedly attached to the frame 64, fixedly attached to a helmet or hat worn by the user, embedded in headphones, or otherwise removably attached to the user 60 (e.g., in a backpack-style configuration, in a belt-coupling style configuration). Similarly, the sensor 30a may be operatively coupled by communications link 30b, e.g., a wired lead or wireless connectivity, to the local processor and data module 70. The local processing and data module 70 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory or hard disk drives), both of which may be utilized to assist in the processing, caching, and storage of data. The data include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 64 or otherwise attached to the user 60), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, gyros, and/or other sensors disclosed herein; and/or b) acquired and/or processed using remote processing module 72 and/or remote data repository 74 (including data relating to virtual content), possibly for passage to the display 62 after such processing or retrieval. The local processing and data module 70 may be operatively coupled by communication links 76, 78, such as via a wired or wireless communication links, to the remote processing module 72 and remote data repository 74 such that these remote modules 72, 74 are operatively coupled to each other and available as resources to the local processing and data module 70. In some embodiments, the local processing and data module 70 may include one or more of the image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros. In some other embodiments, one or more of these sensors may be attached to the frame 64, or may be standalone structures that communicate with the local processing and data module 70 by wired or wireless communication pathways. Oh does not anticipate or render obvious, alone or in combination, control circuitry operatively coupled to the spatially varying polarizer, the control circuitry operative to selectively adjust the retardation provided by the spatially varying polarizer.
As of claim 13, the closest prior art Oh (US 2018/0164627 A1) teaches a wearable display system 80. The display system 80 includes a display 62, and various mechanical and electronic modules and systems to support the functioning of that display 62. The display 62 may be coupled to a frame 64, which is wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user 60. The display 62 may be considered eyewear in some embodiments. In some embodiments, a speaker 66 is coupled to the frame 64 and positioned adjacent the ear canal of the user 60 (in some embodiments, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). In some embodiments, the display system may also include one or more microphones 67 or other devices to detect sound. In some embodiments, the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands, natural language questions, etc.), and/or may allow audio communication with other persons (e.g., with other users of similar display systems. The microphone may further be configured as a peripheral sensor to continuously collect audio data (e.g., to passively collect from the user and/or environment). Such audio data may include user sounds such as heavy breathing, or environmental sounds, such as a loud bang indicative of a nearby event. The display system may also include a peripheral sensor 30a, which may be separate from the frame 64 and attached to the body of the user 60 (e.g., on the head, torso, an extremity, etc. of the user 60). The peripheral sensor 30a may be configured to acquire data characterizing the physiological state of the user 60 in some embodiments, as described further herein. For example, the sensor 30a may be an electrode. The display 62 is operatively coupled by communications link 68, such as by a wired lead or wireless connectivity, to a local data processing module 70 which may be mounted in a variety of configurations, such as fixedly attached to the frame 64, fixedly attached to a helmet or hat worn by the user, embedded in headphones, or otherwise removably attached to the user 60 (e.g., in a backpack-style configuration, in a belt-coupling style configuration). Similarly, the sensor 30a may be operatively coupled by communications link 30b, e.g., a wired lead or wireless connectivity, to the local processor and data module 70. The local processing and data module 70 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory or hard disk drives), both of which may be utilized to assist in the processing, caching, and storage of data. The data include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 64 or otherwise attached to the user 60), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, gyros, and/or other sensors disclosed herein; and/or b) acquired and/or processed using remote processing module 72 and/or remote data repository 74 (including data relating to virtual content), possibly for passage to the display 62 after such processing or retrieval. The local processing and data module 70 may be operatively coupled by communication links 76, 78, such as via a wired or wireless communication links, to the remote processing module 72 and remote data repository 74 such that these remote modules 72, 74 are operatively coupled to each other and available as resources to the local processing and data module 70. In some embodiments, the local processing and data module 70 may include one or more of the image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros. In some other embodiments, one or more of these sensors may be attached to the frame 64, or may be standalone structures that communicate with the local processing and data module 70 by wired or wireless communication pathways. Oh does not anticipate or render obvious, alone or in combination, the display source comprises a micro-display, and the spatially varying polarizer is positioned adjacent the micro-display.  
Claims 14-16 are allowed as being dependent on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Ouderkirk et al. (US 9557568 B1) teaches a head-mounted display including a first optical system where the first optical system includes an image surface, a stop surface, a first optical stack disposed between the image surface and the stop surface and a second optical stack disposed between the first optical stack and the stop surface. The first optical stack includes a first optical lens and a partial reflector. The second optical stack includes a second optical lens, a multilayer reflective polarizer and a first quarter wave retarder disposed between the multilayer reflective polarizer and the first optical stack. The multilayer reflective polarizer may be convex toward the image surface along orthogonal first and second axes;
- Prior Art Schowengerdt et al. (US 10962855 B2) teaches a wearable augmented reality head-mounted display system which can be configured to pass light from the world forward a wearer wearing the head-mounted system into an eye of the wearer. The head-mounted display system can include an optical display that is configured to output light to form an image. The system may include one or more waveguides that are disposed to receiving the light from the display. A variable power reflector can be disposed on the forward side of the one or more waveguides. The reflector can be configured to have an optical power that is adjustable upon application of an electrical signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882